DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-10, the phrase is tangled, and therefore, is not clear in meaning. For example, it is not clear what the subject of the verb “is received” is; it is not clear what the phrase “to an instance of the service specific to the local area network…” modifies; and it is not clear whether the phrase “and routing data, which is…” is tied to the phrase occurring before that phrase or a separate phrase. It is suggested to separate out the functions, and possibly use the conjunction “wherein” to clarify each function. At lines 11-12, the phrase is indefinite 
In claim 2, it is not clear what is meant by “parameters of connection to a transport network specific to the local area network” – it is not clear what the “connection” is (connection between ‘what’ and ‘what’?); and, it is not clear whether the parameter relates to the ‘connection’, ‘the transport network’, the ‘local area network’, or something else. 
In claim 9, lines 14-18, the phrase is tangled, and therefore, is unclear in meaning - it is not clear by “what” the data is “received”, and it is not clear how the phrase “to an instance of….” is tied to the limitation occurring before that phrase. 
Claim 10 is not clear for the same reasons provided above for claim 2. 
Claim 14 is not clear for the same reasons provided above for claims 1 and 9. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 4, 6, 9, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stan et al., US 2016/0234231 (Stan).
Stan discloses systems and methods for securing network endpoints. 

		Regarding claims 2 and 10, Stan further teaches provisioning by a control device parameters of connection to a transport network specific to the local area network, making it possible to route data between said instance and the termination point (Server 45 may be used to distribute network configuration parameters (e.g., IP addresses) to client systems 12a-f, in order to set up local network 14. [0051]).
		Regarding claim 4, Stan teaches that the tunnel is configured by the access gateway when the service has to be executed (In response to obtaining permission from the user to re-configure the local network (step 340), network regulator 18 may open a communication tunnel 69 connecting regulator 18 to server 52. [0067]).
		Regarding claims 6 and 12, Stan teaches that the service corresponds to a string of services and, a routing rule is configured on the access gateway to route along the tunnel data emitted by a device of the local area network under control (network regulator 18 employs a port forwarding strategy to redirect network traffic received via tunnel 69 onto router 19, 
and/or redirect communications received from router 19 onto server 52 via tunnel 69.  Such port forwarding may be achieved using any method known in the art of networking, for instance using proxying, a SOCKS client, network address translation (NAT), etc. [0067]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 3, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stan.
Stan fails to specifically teach allocating by the access gateway an address in the local area network to said instance; creating by a control device said instance as a function of a request for execution of the service; and to form a multi-site local area network interconnecting said local area network and another local area network, said instance implements a switch function allowing routing of the data between the sites of the multi-site local area network, in which said instance furthermore implements an address allocation function. However, these are well known function which can be readily adopted when a system is implemented. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Stan by employing necessary details in order to create a working system. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Moisand et al. PG Pub., the Godfrey PG Pub., the Casey patent, the Doane et al. patent, the Kolbe et al. PG Pub., the Maattanen et al. PG Pub., and the Poosala et al. PG Pub., are cited for further references. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472